      Case 5:19-cv-04067-SAC-ADM Document 97 Filed 09/30/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 JOEY L. RITCHIE,

            Plaintiff,

            v.                                            Case No. 19-4067-SAC-ADM

 WAL-MART STORES EAST, L.P.,

            Defendant.


                               MEMORANDUM AND ORDER

       This case comes before the court on plaintiff Joey L. Ritchie’s (“Ritchie”) Motion to Strike

Deposition Transcript. (ECF 90.) By way of this motion, Ritchie moves the court to strike his

deposition transcript because Huseby Incorporated (“Huseby”) charged him more than it charged

defendant Wal-Mart Stores East, L.P. (“Walmart”) to obtain a copy of his deposition transcript.

Specifically, Huseby invoiced Walmart $843.28 for the deposition transcript, and Walmart was

able to download the exhibits for free. In contrast, Huseby invoiced Ritchie a total of $1,656,

which reflects $3.50 per page for the deposition transcript itself, $1.50 per page for exhibits, a

$150 fee for “secure digital file processing and support,” and a $20 fee for “repository

storage/access/unlimited downloads.” Walmart’s response explains that, once Walmart received

Ritchie’s motion, it reached out to Huseby to question the discrepancies and learned that Huseby

had intended to charge Ritchie $3.50 per page for the transcript copy itself, and that a member of

its team had mistakenly included the standard administrative and exhibit fees on the invoice.

Ritchie’s reply does not state whether he circled back with Huseby to get a revised invoice. Thus,

the court is unable to ascertain whether any unfair discrepancy remains.
      Case 5:19-cv-04067-SAC-ADM Document 97 Filed 09/30/20 Page 2 of 3




        Ritchie’s motion is denied for the simple reason that Ritchie is not entitled to the relief he

seeks. His motion seeks relief pursuant to Federal Rule of Civil Procedure 30(f)(2), which appears

to be a mistake. Rule 30(f)(3) is the governing rule here. It provides that “[w]hen paid reasonable

charges, the officer must furnish a copy of the transcript or recording to any party or the deponent.”

FED. R. CIV. P. 30(f)(3). The “officer” means the court reporter appointed or designated under

Rule 28 who certifies in writing that the witness was duly sworn and that the deposition accurately

records the witness’s testimony. FED. R. CIV. P. 30(b)(5)(A), (f)(1). Here, it appears that court

reporter was Vesta L. York. Consequently, Ritchie’s remedy is to purchase the deposition

transcript directly from Ms. York by paying her “reasonable charges.” Ritchie does not need to

go through Huseby. The court wishes to clarify that, in so ruling, the court does not intend to

foreclose parties from working through agencies like Huseby that schedule court reporters and

videographers and often facilitate billing and payments amongst them and the parties. However,

if and when a dispute arises, the plain language of Rule 30(f)(3) states that the remedy is for the

party to purchase a copy from the court reporter directly. The record here does not establish that

Ritchie tried to do that, nor does he suggest that Ms. York’s standard charges are unreasonable.

        No authority supports the relief Ritchie seeks, which is for the court to strike the deposition

transcript. In fact, the only analogous case law is to the contrary because a party is responsible for

obtaining the deposition transcript by purchasing it directly from the court reporter as required by

Rule 30(f)(3). See, e.g., Basile v. Massaro, No. 6:10-cv-993, 2012 WL 3940282, at *1 n.3 (M.D.

Fla. Sept. 10, 2010) (noting the court denied plaintiff’s motion to strike any use of his deposition

where the court found he was unwilling to pay reasonable charges for the transcript); Evans v.

Tilton, No. 1:07-CV-01814, 2010 WL 3745648, at *1 (E.D. Cal. Sept. 16, 2010) (denying

plaintiff’s motion to strike deposition transcript because it is the plaintiff’s responsibility to obtain



                                                   2
      Case 5:19-cv-04067-SAC-ADM Document 97 Filed 09/30/20 Page 3 of 3




the transcript pursuant to Rule 30(f)(3)); Irving v. Enterprise Rent-A-Car, No. 1:06-CV-2167, 2008

WL 11407237, at *4 (N.D. Ga. June 13, 2008) (same).

       IT IS THEREFORE ORDERED that plaintiff Joey L. Ritchie’s Motion to Strike

Deposition Transcript (ECF 90) is denied.

       IT IS SO ORDERED.

       Dated September 30, 2020, at Topeka, Kansas.

                                                            s/ Angel D. Mitchell
                                                            Angel D. Mitchell
                                                            U.S. Magistrate Judge




                                                3
